DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-01-16
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin

DATE:

December 5, 2017

FROM:

Brian Neale, Director
Center for Medicaid and CHIP Services

SUBJECT:

2018 SSI and Spousal Impoverishment Standards

This CMCS informational bulletin is to provide an update on the 2018 Supplemental Security
Income (SSI) and Spousal Impoverishment Standards.
Certain Medicaid income and resource standards are adjusted beginning each January in
accordance with changes in the SSI federal benefit rate (FBR) and the Consumer Price Index
(CPI). Many states offer, for example, categorical eligibility to individuals who are not receiving
SSI but who meet the financial eligibility requirements of the program, as authorized by
1902(a)(10)(A)(ii)(I) of the Social Security Act (“the Act”). Similarly, most states have adopted
the “special income level” institutional eligibility category authorized under Section
1902(a)(10)(A)(ii)(V) of the Act, the maximum income standard for which is 300% of the SSI
FBR. Additionally, certain eligibility standards relating to coverage of long-term services and
supports, including the home equity limitation in Section 1917(f) of the Act and elements of the
spousal impoverishment statute in Section 1924, are increased each year based on increases in
the CPI for All Urban Consumers (CPI-U).
Included with this informational bulletin is the 2018 SSI and Spousal Impoverishment Standards
chart that displays the new standards. These standards are also available on Medicaid.gov at
https://www.medicaid.gov/medicaid/eligibility/spousalimpoverishment/index.html. Please update your standards in accordance with this
information for the provisions that become effective on January 1, 2018.
If you have any questions or need additional information, please contact Gene Coffey at
410-786-2234 or Gene.Coffey@cms.hhs.gov.

2018
SSI and Spousal Impoverishment Standards
Supplemental Security Income (SSI)

Individual
Couple

Effective 1-1-18

SSI Federal Benefit
Benefit Rate (FBR)

SSI Resource
Standard

Income Cap
Limit (300%)

Earned Income
Break Even Point

Unearned Income
Break Even Point

750.00
1,125.00

2,000.00
3,000.00

2,250.00
N/A

1,585.00
2,335.00

770.00
1,145.00

Substantial Gainful Activity (SGA) Limit:

1,180.00 (Blind SGA: 1,970.00)

CPI Increase for 2017:
CPI Increase, Since September 1988:

2.2%
106%

Spousal Impoverishment
Minimum Monthly Maintenance Needs Allowance (MMMNA):

Effective 1-1-18 Unless Otherwise Noted

(Effective 7-1-17)

2,030.00
2,536.25
2,333.75

Maximum Monthly Maintenance Needs Allowance:

3,090.00

Community Spouse Monthly Housing Allowance:

609.00
760.88
700.13

(Effective 7-1-17)

Community Spouse Resources:
Minimum Resource Standard:
Maximum Resource Standard

24,720.00
123,600.00

Home Equity Limits:
Minimum:
Maximum:

572,000.00
858,000.00

All States (Except Alaska and Hawaii)
Alaska
Hawaii

All States (Except Alaska and Hawaii)
Alaska
Hawaii

